Citation Nr: 0522670	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-22 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to increased rating for service-connected 
residuals of acromioclavicular joint separation of the right 
shoulder, currently rated at 10 percent.

2.  Entitlement to increased rating for service-connected 
residuals of acromioclavicular joint separation of the left 
shoulder, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
July 1987 to June 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Fort Harrison, 
Montana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously remanded by the Board 
in April 2004.  The veteran testified at a Board 
videoconference hearing in July 2003.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of 
acromioclavicular joint separation of the right shoulder is 
productive of impairment which more nearly approximates 
limitation of motion at the shoulder level.

2.  The veteran's service-connected residuals of 
acromioclavicular joint separation of the left shoulder is 
productive of impairment which more nearly approximates 
limitation of motion at the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 20 percent, but no higher, for the veteran's service-
connected residuals of acromioclavicular joint separation of 
the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5201 
(2004). 

2.  The criteria for entitlement to a disability evaluation 
of 20 percent, but no higher, for the veteran's service-
connected residuals of acromioclavicular joint separation of 
the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5201 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the August 
2001 RO letter, the May 2002 rating decision, and the 
December 2002 statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the August 2001 letter, the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the August 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in April 2002, prior to the RO's decision to deny 
the claim in May 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records and VA 
examinations.  Since the appellant was afforded a VA 
examination with opinion in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
veteran requested the VA obtain records involving a treatment 
of injury to his shoulder in September 2004.  The RO obtained 
these records from the VAMC in Fort Harrison and they are 
part of the record.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under these circumstances of this 
particular case, no further action is necessary to assist the 
appellant with the claims.

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of 
acromioclavicular joint separation of the right and left 
shoulder warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected residuals of 
acromioclavicular joint separation of the right and left 
shoulder have been rated by the RO under the provisions of 
Diagnostic Code 5203.  Under this regulatory provision, a 
rating of 10 percent is warranted where the impairment of the 
clavicle or scapula has malunion or nonunion without loose 
movement.  A rating of 20 percent is warranted where the 
impairment of the clavicle or scapula is dislocated or has 
nonunion with loose movement.  A 20 percent rating is the 
highest rating under this Diagnostic Code.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected residuals of 
acromioclavicular joint separation of the right and left 
shoulder may also be rated under Diagnostic Code 5201 for 
limitation of motion.  Under this regulatory provision, a 
rating of 20 percent is warranted where the arm (major or 
minor) is limited to shoulder level.  A rating of 30 percent 
is warranted where the major arm is limited to midway between 
the side and shoulder level and a 20 percent rating is 
warranted where the minor arm is so limited.  A rating of 40 
percent is warranted where the major arm is limited to 25 
degrees from the side; limitation of the minor arm to this 
degree warrants a 30 percent rating. 

Additionally, the veteran's service-connected residuals of 
acromioclavicular joint separation of the right and left 
shoulder may be rated under Diagnostic Code 5202 for other 
impairment of Humerus.  Under this regulatory provision, 
consideration is given to deformity and to the frequency 
episodes of dislocation and guarding of movement.  

The veteran submitted a claim for an increased rating for 
both his left and right shoulder disabilities in August 2001.

The veteran underwent a VA examination in November 2001.  The 
examiner noted the veteran's accident in-service where the 
veteran dislocated both shoulders in 1989-1990.  The veteran 
reported pain approximately 4 to 5 out of 10 in his right 
shoulder and approximately 7 out of 10 in the left shoulder.  
The veteran reported weakness, stiffness, locking, 
instability, fatigability, and lack of endurance.  The 
veteran reported frequent flare-ups lasting 1 to 5 days in 
duration.  The veteran reported that his left shoulder was 
more unstable than his right.  The veteran reported he could 
not 70 push-ups, play golf, bowl, and lift up to 35 to 40 
pounds.  Upon examination the right shoulder abduction was 
160 degrees and the left was 140 degrees.  Popping was 
audible on both shoulders.  Right shoulder forward flexion 
was 180 degrees with complaints of pain over rotator cuff.  
Left shoulder forward flexion was 140 degrees with complaints 
of pain on trapezius muscle.  Both arms internal and external 
rotation was at 90 degrees, full range of motion.  There was 
pain over the rotator cuff during internal rotation of the 
right and left arm.  Apprehension was also negative for both 
arms.  The examiner found Hawkins/Kennedy/Neer tests positive 
for impingement for both arms.  The examiner found the right 
arm's AC joint painful to palpitation.  Supraspinatus st test 
4 out of 5 on the right and 3 out of 5 with pain on the left.  
The Speeds st test was 4 out of 5 with bicep tendon pain on 
the right and 2 out of 5 with bicep tendon pain and numbness 
radiating to palm of the hand on the left.  The examiner 
noted that the left shoulder was more muscular than the 
right.  The examiner's general assessment was that the range 
of motion was nearly full but with complaints of pain and a 
history of bilateral subluxed shoulders.         

The veteran was given an X-ray in November 2001.  The 
impression was "stable, unremarkable bilateral shoulder 
evaluation."

The veteran submitted a November 2001 medical record from 
Maria Dean Medial Specialists reflecting treatment for 
intermittent tingling in the hands, the right greater than 
left.  The impression was there was no evidence of neuropathy 
for either the right or left upper extremity.  The examiner 
suggested his symptoms might be intermittent compression.  

The veteran underwent another VA examination in November 
2002.  At the exam the veteran reported pain when the weather 
changes and stiffness in the morning for both his shoulders.  
The veteran reported occasional swelling but no heat, 
redness, or locking.  The veteran reported having a sensation 
that the shoulders gave way.  The veteran stated that he 
treated with Motrin, Tylenol, and hot and cold packs.  The 
veteran reported that episodes of recurrent subluxations 
occur with heavy lifting.  The examiner found forward flexion 
bilaterally to 160 degrees, shoulder abduction to 95 degrees 
with pain.  External rotation was 90 degrees bilaterally 
without pain.  Internal rotation was full but pain at 80 
degrees.  The examiner found the veteran nontender to 
palpation of the entire shoulder joints bilaterally.  The 
examiner found no wringing of the scapulae with range of 
motion testing.  

The veteran was given another VA examination in May 2004.  At 
the exam the veteran had no complaints with regard to the AC 
joints.  With heavy palpation the veteran claims his arms are 
"a little sore."  The veteran complains of pain in the 
subacromial area, left more than right.  The veteran's 
shoulder abduction was 90 degrees and his forward flexion was 
100 degrees.  The examiner could not increase the veteran's 
range of motion passively for either the abduction or 
flexion.  The veteran complained of pain on abduction in the 
subacromial area on the left and in the bicipital tendon area 
bilaterally.  The examiner found the veteran slightly tender 
to deep palpation over the long head of the biceps tendon 
bilaterally.  The examiner found slightly elevated distal 
clavicles, left and right, which are symmetrical.  The 
examiner found "winging" of the scapulae, the left being 
more noticeable than the right.  The veteran also reported 
some tingling in his left hand.  The examiner took X-rays 
that revealed no degenerative changes and shoulders within 
normal limits.  The veteran's shoulders were perfectly, 
bilaterally symmetrical.  The examiner diagnosed subacromial 
tendonitis of the supraspinatus tendon on the left and 
symptoms compatible with bilateral bicipital tendonitis.  The 
examiner found no degenerative changes or evidence of 
traumatic subluxation.  The examiner opined that there would 
be no additional limitation with fatigue, weakness, or 
incoordination including flare-ups.  The examiner also found 
no strong evidence of neurological problems.  

VA medical treatment notes reflect treatment for pain as a 
result of a fall.  The veteran complained of right shoulder 
pain as well as back and neck pain.  In a November 2004 
statement the veteran stated that his shoulders "gave way" 
during this incident.

There is no medical evidence that the veteran has a 
permanently dislocated shoulder or nonunion with loose 
movements.  The medical history reports that his shoulders 
were dislocated in 1989-1990, but the recent VA exams 
revealed symmetrical shoulders within normal limits.  
Consequently, the veteran would not be entitled to a 20 
percent evaluation under Diagnostic Code 5203.  

However, after reviewing the evidence, the Board believes 
that the impairment of each shoulder more nearly approximates 
the criteria for a 20 percent rating under Diagnostic Code 
5201.  The November 2002 exam reflected bilateral abduction 
to 95 degrees.  The most recent exam in April 2004 reflected 
abduction to 90 degrees and flexion to 100 degrees 
bilaterally.  The April 2004 examiner stated there would not 
be any additional limitation of motion for fatigue, weakness, 
or flare-ups.  Consequently, the veteran's arm range of 
motion appears to be essentially limited to shoulder level.  
Under Diagnostic Code 5201 that limitation of motion warrants 
a 20 percent rating.  
   
However, there is no medical evidence that the veteran is 
entitled to a rating greater than 20 percent.  In order to 
obtain a 30 percent rating under Diagnostic Code 5201 the 
veteran's limitation of motion of his arms must be limited to 
midway between side and shoulder.  Upon examination the 
veteran was only limited to 90 degrees on abduction and 100 
degrees on flexion.  The April 2004 examiner stated that 
there would be no additional limitation during flare-ups.  
There is no rating higher than 20 percent available under 
Diagnostic Code 5203.  Under Diagnostic Code 5202 the veteran 
would have to have frequent episodes of recurrent dislocation 
of the scapulohumeral joint, or marked deformity (of the 
major extremity).  The medical records reflected a history of 
a dislocation in 1989-1990.  At his recent exams the veteran 
stated that he would sometimes feel that his shoulders were 
giving way.  The veteran also claims that his shoulders 
"gave way" during his September 2004 injury.  However, 
there was no objective medical evidence of dislocations 
during any of his three most recent exams.  Even assuming 
that veteran's shoulders have dislocated a few times, it 
hardly raises to the level of "frequent" as required by the 
diagnostic code.  Consequently, the veteran is entitled to no 
greater than a 20 percent rating for both his shoulder 
disabilities.       

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 




ORDER

Entitlement to a disability rating of 20 percent (but no 
higher) for the veteran's service-connected residuals of 
acromioclavicular joint separation of the right shoulder is 
warranted.  Entitlement to a disability rating of 20 percent 
(but no higher) for the veteran's service-connected residuals 
of acromioclavicular joint separation of the left shoulder is 
warranted.  To this extent the appeal is granted.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


